Exhibit 10.4

 

LAREDO PETROLEUM HOLDINGS, INC.

2011 OMNIBUS EQUITY INCENTIVE PLAN

 

1.                                       Purpose.  The purpose of the Laredo
Petroleum Holdings, Inc. 2011 Omnibus Equity Incentive Plan is to provide a
means through which the Company and its Affiliates may attract and retain key
personnel and to provide a means whereby directors, officers, employees,
consultants and advisors (and prospective directors, officers, employees,
consultants and advisors) of the Company and its Affiliates can acquire and
maintain an equity interest in the Company, or be paid incentive compensation,
which may (but need not) be measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company and its
Affiliates and aligning their interests with those of the Company’s
shareholders.

 

2.                                       Definitions.  The following definitions
shall be applicable throughout the Plan:

 

(a)                                  “Affiliate” means any parent or direct or
indirect subsidiary of the Company; provided, that, with respect to Incentive
Stock Options, the term shall only mean “parent corporation” and “subsidiary
corporation” as defined in Sections 424(e) and 424(f) of the Code; further,
provided, that, with respect to the award of any “stock right” within the
meaning of Section 409A of the Code, such affiliate must qualify as a “service
recipient” within the meaning of Section 409A of the Code and in applying
Section 1563(a)(1), (2) and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, the language “at least 50 percent”
is used instead of “at least 80 percent”.

 

(b)                                 “Award” means, individually or collectively,
any Incentive Stock Option, Nonqualified Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Stock Bonus Award, and Performance
Compensation Award granted under the Plan.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means, in the case of a particular
Award, unless the applicable Award agreement states otherwise, (i) the Company
or an Affiliate having “cause” or “good cause” to terminate a Participant’s
employment or service, as defined in any employment or consulting agreement or
similar services agreement between the Participant and the Company or an
Affiliate in effect at the time of such termination or (ii) in the absence of
any such employment, consulting, or similar services agreement (or the absence
of any definition of “Cause” or “Good Cause” contained therein), (A) the
Participant’s commission of, conviction for, plea of guilty or nolo contendere
to a felony or a crime involving moral turpitude, or other material act or
omission involving dishonesty or fraud, (B) the Participant’s conduct that
results in or is reasonably likely to result in harm to the reputation or
business of the Company or any of its Affiliates in any material way, (C) the
Participant’s failure to perform duties as reasonably directed by the Company or
the Participant’s material violation of any rule, regulation, policy or plan for
the conduct of any service provider to the Company or its Affiliates or its or
their business (which, if curable, is not cured within 5 days after notice
thereof is provided to the

 

1

--------------------------------------------------------------------------------


 

Participant) or (D) the Participant’s gross negligence, willful malfeasance or
material act of disloyalty with respect to the Company or its Affiliates (which,
if curable, is not cured within 5 days after notice thereof is provided to the
Participant).  Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 

(e)                                  “Change in Control” shall, in the case of a
particular Award, unless the applicable Award agreement states otherwise or
contains a different definition of “Change in Control,” be deemed to occur upon:

 

(i)                                     Any “person” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) (other than (A) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
affiliate thereof or (B) the Institutional Investors as of the Effective Date)
acquires “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; provided,
however, that if the Company engages in a merger or consolidation in which the
Company or the surviving entity in such merger or consolidation becomes a
subsidiary of another entity, then references to the Company’s then outstanding
securities shall be deemed to refer to the outstanding securities of such parent
entity;

 

(ii)                                  A majority of the members of the Board
shall not be Continuing Directors; or

 

(iii)                               The consummation of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity (or if the surviving entity is or shall become a subsidiary of
another entity, then such parent entity)) more than 40% of the combined voting
power of the voting securities of the Company (or such surviving entity or
parent entity, as the case may be) outstanding immediately after such merger or
consolidation.

 

To the extent a Plan Award provides for “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and a Change in Control is
intended to constitute a payment event under such Plan Award, then Change in
Control shall mean a “change in control event” as defined in Treasury
Regulations Section 1.409A-3(i)(5) and any interpretative guidance promulgated
under Section 409A of the Code.  In addition, notwithstanding anything herein to
the contrary, in any circumstance in which the definition of “Change in Control”
under this Plan would otherwise be operative and with respect to which the
additional tax under Section 409A of the Code would apply or be imposed, but
where such tax would not apply or be imposed if the meaning of the term "Change
in Control" met the requirements of Section 409A(a)(2)(A)(v) of the Code, then
the term "Change in Control" herein shall mean, but only for the transaction,
event or circumstance so affected and the item of income with respect to which
the additional tax under Section 409A of the Code would otherwise be imposed, a
transaction, event or circumstance that is both (x) described in the preceding
provisions of this definition, and (y) a "change in control event" within the
meaning of Treasury Regulations Section 1.409A-3(i)(5).

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended, and any successor thereto.  Reference in the Plan to any
section of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

(g)                                 “Committee” means the Compensation
Committee, as constituted from time to time, of the Board, or if no such
committee shall be in existence at any relevant time, the term “Committee” for
purposes of the Plan shall mean the Board; provided, however, that while the
Common Stock is publicly traded, (i) the Committee shall be a committee of the
Board

 

2

--------------------------------------------------------------------------------


 

consisting solely of two or more Eligible Directors as necessary in each case to
satisfy the requirements of Section 162(m) of the Code and Rule 16b-3 under the
Exchange Act with respect to Awards granted under the Plan and (ii) with respect
to Awards to directors who are not employees of the Company, the Committee shall
consist solely of one or more members of the Board who are “independent” within
the meaning of the New York Stock Exchange corporate governance listing
standards (or, if the Common Shares are not listed on the New York Stock
Exchange, such similar standards of any other applicable registered stock
exchange on which the Common Stock is listed or quoted at any relevant time).

 

(h)                                 “Common Stock” means the shares of common
stock, par value $0.01 per share, of the Company (and any stock or other
securities into which such shares of common stock may be converted or into which
they may be exchanged).

 

(i)                                     “Company” means Laredo Petroleum
Holdings, Inc., a Delaware corporation.

 

(j)                                     “Continuing Directors” means, as of any
date of determination, any member of the Board who: (i) was a member of the
Board on the Effective Date; or (ii) was nominated for election or elected to
the Board with the approval of a majority of the Continuing Directors who were
members of the Board at the time of such nomination or election.

 

(k)                                  “Date of Grant” means the date on which the
granting of an Award is authorized, or such other date as may be specified in
such authorization; provided, however, that such date complies with the
requirements of Sections 422 and 409A of the Code, as applicable.

 

(l)                                     “Disability” means the “disability” of a
person as defined in a then effective long-term disability plan maintained by
the Company that covers such person, or if such a plan does not exist at any
relevant time, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.  For purposes of determining
the time during which an Incentive Stock Option may be exercised under the terms
of an Option Agreement, “Disability” means the permanent and total disability of
a person within the meaning of Section 22(e)(3) of the Code. 
Section 22(e)(3) of the Code provides that an individual is totally and
permanently disabled if he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

 

(m)                               “Effective Date” means the date on which the
initial public offering of the Company’s Common Stock pursuant to the
Registration Statement on Form S-1, as initially filed with the Securities and
Exchange Commission on August 24, 2011, is consummated.

 

(n)                                 “Eligible Director” means a person who is
(i) a “non-employee director” within the meaning of Rule 16b-3 under the
Exchange Act, and (ii) an “outside director” within the meaning of
Section 162(m) of the Code.

 

(o)                                 “Eligible Person” means any (i) individual
employed by the Company or an Affiliate; (ii) director of the Company or an
Affiliate; (iii) consultant or advisor to the Company or an Affiliate, provided
that if the Securities Act applies, such persons must be eligible to be offered
securities registrable on Form S-8 under the Securities Act; or (iv) prospective
employees, directors, officers, consultants or advisors who have accepted offers

 

3

--------------------------------------------------------------------------------


 

of employment or consultancy from the Company or its Affiliates (and would
satisfy the provisions of clauses (i) through (iii) above once he or she begins
employment with or begins providing services to the Company or its Affiliates).

 

(p)                                 “Exchange Act” has the meaning given such
term in the definition of “Change in Control,” and any reference in the Plan to
any section of (or rule promulgated under) the Exchange Act shall be deemed to
include any rules, regulations or other interpretative guidance under such
section or rule, and any amendments or successor provisions to such section,
rules, regulations or guidance.

 

(q)                                 “Exercise Price” has the meaning given such
term in Section 7(b) of the Plan.

 

(r)                                    “Fair Market Value” means, as of any
date, the value of the Common Stock determined as follows:

 

(i)                                     The closing sales price for a share of
Common Stock on the New York Stock Exchange on the day of determination (or if
no such price is reported on that day, on last market trading day prior to the
day of determination for which such a price is reported), as reported in The
Wall Street Journal or such other source as the Committee deems reliable.

 

(ii)                                  In the absence of any listing or quotation
of the Common Stock on any established national stock exchange or interdealer
quotation system on a last sale basis, the Fair Market Value of a share of
Common Stock shall be determined in good faith by the Committee in a manner
intended to satisfy the principles of Section 409A of the Code.

 

(s)                                  “Immediate Family Members” shall have the
meaning set forth in Section 14(b).

 

(t)                                    “Incentive Stock Option” means an Option
that is designated by the Committee as an incentive stock option as described in
Section 422 of the Code and otherwise meets the requirements set forth in the
Plan and Section 422 of the Code.

 

(u)                                 “Indemnifiable Person” shall have the
meaning set forth in Section 4(e) of the Plan.

 

(v)                                 “Institutional Investors” means Warburg
Pincus Private Equity IX, L.P., WP IX Finance LP (collectively, “Warburg Pincus
IX”), Warburg Pincus Private Equity X O&G, L.P. and Warburg Pincus X Partners,
L.P. (collectively, “Warburg Pincus X”) and any transferee of capital stock of
the Company (including subsequent transferees) directly or indirectly (in a
chain of title) from Warburg Pincus IX or Warburg Pincus X and who is a
stockholder of the Company.

 

(w)                               “Negative Discretion” shall mean the
discretion authorized by the Plan to be applied by the Committee to eliminate or
reduce the size of a Performance Compensation Award consistent with
Section 162(m) of the Code.

 

4

--------------------------------------------------------------------------------


 

(x)                                   “Nonqualified Stock Option” means an
Option that is not designated by the Committee as an Incentive Stock Option.

 

(y)                                 “Officer” means a person who is an “officer”
of the Company or any Affiliate within the meaning of Section 16 of the Exchange
Act (whether or not the Company is subject to the requirements of the Exchange
Act).

 

(z)                                   “Option” means an Award granted under
Section 7 of the Plan.

 

(aa)                            “Option Period” has the meaning given such term
in Section 7(b) of the Plan.

 

(bb)                          “Participant” means an Eligible Person who has
been selected by the Committee to participate in the Plan and to receive an
Award pursuant to Section 6 of the Plan.

 

(cc)                            “Performance Compensation Award” shall mean any
Award designated by the Committee as a Performance Compensation Award pursuant
to Section 11 of the Plan, which, for the avoidance of doubt, could include,
without limitation, performance units, performance-based shares and other equity
and non-equity performance-based awards.

 

(dd)                          “Performance Criteria” shall mean the criterion or
criteria that the Committee shall select for purposes of establishing the
Performance Goal(s) for a Performance Period with respect to any Performance
Compensation Award under the Plan.

 

(ee)                            “Performance Formula” shall mean, for a
Performance Period, the one or more objective formulae applied against the
relevant Performance Goal to determine, with regard to the Performance
Compensation Award of a particular Participant, whether all, some portion but
less than all, or none of the Performance Compensation Award has been earned for
the Performance Period.

 

(ff)                                “Performance Goals” shall mean, for a
Performance Period, the one or more goals established by the Committee for the
Performance Period based upon the Performance Criteria.

 

(gg)                          “Performance Period” shall mean the one or more
periods of time, as the Committee may select, over which the attainment of one
or more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(hh)                          “Permitted Transferee” shall have the meaning set
forth in Section 14(b) of the Plan.

 

(ii)                                  “Person” has the meaning given such term
in the definition of “Change in Control.”

 

(jj)                                  “Plan” means this Laredo Petroleum
Holdings, Inc. 2011 Omnibus Equity Incentive Plan.

 

5

--------------------------------------------------------------------------------


 

(kk)                            “Restricted Period” means the period of time
determined by the Committee during which an Award is subject to restrictions or,
as applicable, the period of time within which performance is measured for
purposes of determining whether an Award has been earned.

 

(ll)                                  “Restricted Stock Unit” means an unfunded
and unsecured promise to deliver shares of Common Stock, cash, other securities
or other property, subject to certain restrictions (including, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 9 of the Plan.

 

(mm)                      “Restricted Stock” means shares of Common Stock,
subject to certain specified restrictions (including, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(nn)                          “SAR Period” has the meaning given such term in
Section 8(b) of the Plan.

 

(oo)                          “Securities Act” means the Securities Act of 1933,
as amended, and any successor thereto.  Reference in the Plan to any section of
the Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

 

(pp)                          “Stock Appreciation Right” or “SAR” means an Award
granted under Section 8 of the Plan.

 

(qq)                          “Stock Bonus Award” means an Award granted under
Section 10 of the Plan.

 

(rr)                                “Strike Price” means, except as otherwise
provided by the Committee in the case of Substitute Awards, (i) in the case of a
SAR granted in tandem with an Option, the Exercise Price of the related Option,
or (ii) in the case of a SAR granted independent of an Option, an amount not
less than the Fair Market Value on the Date of Grant.

 

(ss)                            “Subsidiary” means, with respect to any
specified Person:

 

(1)                                  any corporation, association or other
business entity of which more than 50% of the total voting power of shares or
any equivalent equity-type ownership (without regard to the occurrence of any
contingency and after giving effect to any voting agreement or shareholders’
agreement that effectively transfers voting power) is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(2)                                  any partnership (or any comparable foreign
entity) (a) the sole general partner (or functional equivalent thereof) or the
managing general partner of which is such Person or a Subsidiary of such Person
or (b) the only general partners (or functional equivalents thereof) of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof).

 

6

--------------------------------------------------------------------------------


 

(tt)                                “Substitute Award” has the meaning given
such term in Section 5(e).

 

3.                                       Effective Date; Duration.  The Plan
shall be effective as of the Effective Date.  Unless sooner terminated by the
Board in accordance with Section 13 hereof, the expiration date of the Plan, on
and after which date no Awards may be granted hereunder, shall be the tenth
(10th) anniversary of the Effective Date; provided, however, that such
expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards.

 

4.                                       Administration.

 

(a)                                  The Committee shall administer the Plan. 
To the extent required to comply with the provisions of Rule 16b-3 promulgated
under the Exchange Act (if the Board is not acting as the Committee under the
Plan) or necessary to obtain the exception for performance-based compensation
under Section 162(m) of the Code, as applicable, it is intended that each member
of the Committee shall, at the time he takes any action with respect to an Award
under the Plan, be an Eligible Director.  However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the Committee that is otherwise validly granted under the
Plan.  The acts of a majority of the members present at any meeting at which a
quorum is present or acts approved in writing by a majority of the Committee
shall be deemed the acts of the Committee.

 

(b)                                 Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to:  (i) designate Participants; (ii) determine the type or types
of Awards to be granted to a Participant; (iii) determine the number of shares
of Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, shares
of Common Stock, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, shares of
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan; (ix) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, Awards;
and (x) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

 

(c)                                  The Committee may delegate to one or more
Officers of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election that is the
responsibility of or that is allocated to the Committee herein, and that may be
so delegated as a matter of law, except for grants of Awards to persons
(i) subject

 

7

--------------------------------------------------------------------------------


 

to Section 16 of the Exchange Act or (ii) who are, or who are reasonably
expected to be, “covered employees” for purposes of Section 162(m) of the Code.

 

(d)                                 Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or any documents evidencing
Awards granted pursuant to the Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons or entities, including, without limitation, the Company, any
Affiliate, any Participant, any holder or beneficiary of any Award, and any
shareholder of the Company.

 

(e)                                  No member of the Board, the Committee,
delegate of the Committee or any employee or agent of the Company (each such
person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award hereunder.  Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice.  The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s constituent documents. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such Indemnifiable Persons may be entitled under the Company’s
constituent documents, as a matter of law, or otherwise, or any other power that
the Company may have to indemnify such Indemnifiable Persons or hold them
harmless.

 

(f)                                    Notwithstanding anything to the contrary
contained in the Plan, the Board may, in its sole discretion, at any time and
from time to time, grant Awards and administer the Plan with respect to such
Awards.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

 

5.                                       Shares Subject to the Plan; Grant of
Awards; Limitations.

 

(a)                                  Awards granted under the Plan shall be
subject to the following limitations:  (i) subject to Section 12 of the Plan,
the Committee is authorized to deliver under the Plan 10,000,000 shares of
Common Stock; (ii) subject to Section 12 of the Plan, grants of Options or SARs
under the Plan in respect of no more than 10,000,000 shares of Common Stock may
be made to

 

8

--------------------------------------------------------------------------------


 

any single Participant during any calendar year and subject to Section 12 of the
Plan, grants of Incentive Stock Options under the Plan in respect of no more
than 10,000,000 shares of Common Stock may be made to any single Participant
during any calendar year; (iii) subject to Section 12 of the Plan, no more than
10,000,000 shares of Common Stock may be earned in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 11 of the Plan to any single Participant for a single calendar year
during a Performance Period, or in the event such Performance Compensation Award
is paid in cash, other securities, other Awards or other property, no more than
the Fair Market Value of 10,000,000 shares of Common Stock on the last day of
the Performance Period to which such Award relates; and (iv) the maximum amount
that can be paid to any single Participant in any one calendar year pursuant to
a cash bonus Award described in Section 11(a) of the Plan shall be $5,000,000.

 

(b)                                 The Committee may, from time to time, grant
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Bonus Awards and/or Performance Compensation Awards to one or more
Eligible Persons selected in its sole discretion.  An Eligible Person may be
granted more than one Award under the Plan, and Awards may be granted at any
time or times during the term of the Plan. The grant of an Award to an Eligible
Person shall not be deemed either to entitle that individual to, or to
disqualify that individual from, participation in any other grant of Awards
under the Plan.

 

(c)                                  Use of shares of Common Stock to pay the
required Exercise Price or tax obligations, or shares not issued in connection
with settlement of an Option or SAR shall, notwithstanding anything herein to
the contrary, not be available again for other Awards under the Plan.  Shares
underlying Awards under this Plan that are forfeited, cancelled, expire
unexercised, or are settled in cash are available again for Awards under the
Plan. For the avoidance of doubt, Awards that can only be settled in cash shall
not be treated as shares of Common Stock granted for purposes of this Plan.

 

(d)                                 Shares of Common Stock delivered by the
Company in settlement of Awards may be authorized and unissued shares, shares
held in the treasury of the Company, shares purchased on the open market or by
private purchase, or a combination of the foregoing.

 

(e)                                  Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by an entity acquired by the Company or
with which the Company combines (“Substitute Awards”).  The number of shares of
Common Stock underlying any Substitute Awards shall be counted against the
aggregate number of shares of Common Stock available for Awards under the Plan.

 

6.                                       Eligibility.  Participation shall be
limited to Eligible Persons who have entered into an Award agreement or who have
received written notification from the Committee, or from a person designated by
the Committee, that they have been selected to participate in the Plan.

 

7.                                       Options.

 

(a)                                  Generally.  Each Option granted under the
Plan shall be subject to the conditions set forth in this Section 7, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.  All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award agreement expressly
states that the Option is intended to be an Incentive Stock Option.  Incentive
Stock Options shall be granted

 

9

--------------------------------------------------------------------------------


 

only to Eligible Persons who are employees of the Company and its Affiliates,
and no Incentive Stock Option shall be granted to any Eligible Person who is
ineligible to receive an Incentive Stock Option under the Code.  No Option shall
be treated as an Incentive Stock Option unless the Plan has been approved by the
shareholders of the Company in a manner intended to comply with the stockholder
approval requirements of Section 422(b)(1) of the Code, provided, that any
Option intended to be an Incentive Stock Option shall not fail to be effective
solely on account of a failure to obtain such approval, but rather such Option
shall be treated as a Nonqualified Stock Option unless and until such approval
is obtained.  In the case of an Incentive Stock Option, the terms and conditions
of such grant shall be subject to and comply with such rules as may be
prescribed by Section 422 of the Code.  If for any reason an Option intended to
be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

 

(b)                                 Exercise Price.  The exercise price
(“Exercise Price”) per share of Common Stock for each Option shall not be less
than 100% of the Fair Market Value of such share determined as of the Date of
Grant; provided, however, that, in the case of an Incentive Stock Option granted
to an employee who, at the time of the grant of such Option, owns shares
representing more than 10% of the voting power of all classes of shares of the
Company or any Affiliate, the Exercise Price per share shall not be less than
110% of the Fair Market Value per share on the Date of Grant.

 

(c)                                  Vesting and Expiration.  Options shall
(i) vest and become exercisable in such manner and on such date or dates, and
(ii) expire after such period, not to exceed ten years (the “Option Period”), in
each case as may be determined by the Committee and as set forth in an Award
agreement; provided, however, that the Option Period shall not exceed five years
from the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns shares representing more than 10% of
the voting power of all classes of shares of the Company or any Affiliate;
provided, further, that notwithstanding any vesting dates set by the Committee
in the Award agreement, the Committee may, in its sole discretion, accelerate
the exercisability of any Option, which acceleration shall not affect the terms
and conditions of such Option other than with respect to exercisability.  Unless
otherwise provided by the Committee in an Award agreement:  (i)  the unvested
portion of an Option shall expire upon termination of employment or service of
the Participant granted the Option, and the vested portion of such Option shall
remain exercisable for (A) one year following termination of employment or
service by reason of such Participant’s death or Disability, but not later than
the expiration of the Option Period or (B) ninety (90) days following
termination of employment or service for any reason other than such
Participant’s death or Disability, and other than such Participant’s termination
of employment or service for Cause, but not later than the expiration of the
Option Period and (ii) both the unvested and the vested portion of an Option
shall expire upon the termination of the Participant’s employment or service by
the Company for Cause.

 

(d)                                 Method of Exercise and Form of Payment.  No
shares of Common Stock shall be delivered pursuant to any exercise of an Option
until payment in full of the Exercise Price therefor is received by the Company
and the Participant has paid to the Company an amount equal to any federal,
state, local and non-U.S. income and employment taxes required to be withheld. 
Options that have become exercisable may be exercised by delivery of written
notice

 

10

--------------------------------------------------------------------------------


 

of exercise or, if provided for, electronic notice of exercise, to the Company
in accordance with the terms of the Option accompanied by payment of the
Exercise Price.  The Exercise Price shall be payable (i) in cash, check, cash
equivalent and/or shares of Common Stock having a Fair Market Value on the date
of exercise equal to the Exercise Price (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of shares of Common Stock in lieu of actual delivery of such shares to
the Company), provided, that such shares of Common Stock are not subject to any
pledge or other security interest and are held for the applicable period as
determined by the Company’s auditors to avoid adverse accounting charges, and
(ii) by such other method as the Committee may permit in accordance with
applicable law, in its sole discretion, including without limitation:  (A) in
other property having a fair market value on the date of exercise equal to the
Exercise Price or (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised.  Any fractional shares of Common Stock shall be
settled in cash.  The Committee may specify a reasonable minimum number of
shares of Common Stock or a percentage of the shares subject to an Option that
may be purchased on any exercise of an Option; provided, that such minimum
number will not prevent Optionee from exercising the full number of shares of
Common Stock as to which the Option is then exercisable.

 

(e)                                  Notification upon Disqualifying Disposition
of an Incentive Stock Option.  Each Participant awarded an Incentive Stock
Option under the Plan shall notify the Company in writing immediately after the
date the Participant makes a disqualifying disposition of any shares of Common
Stock acquired pursuant to the exercise of such Incentive Stock Option.  A
disqualifying disposition is any disposition (including, without limitation, any
sale) of such shares of Common Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date of
exercise of the Incentive Stock Option.  The Company may, if determined by the
Committee and in accordance with procedures established by the Committee, retain
possession of any shares of Common Stock acquired pursuant to the exercise of an
Incentive Stock Option as agent for the applicable Participant until the end of
the period described in the preceding sentence.

 

(f)                                    Compliance With Laws, etc. 
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in a manner that the Committee determines would violate the
Sarbanes-Oxley Act of 2002, if applicable, or any other applicable law or the
applicable rules and regulations of the Securities and Exchange Commission or
the applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed, traded or
reported.

 

8.                                       Stock Appreciation Rights.

 

(a)                                  Generally.  Each SAR granted under the Plan
shall be subject to the conditions set forth in this Section 8, and to such
other conditions not inconsistent with the Plan

 

11

--------------------------------------------------------------------------------


 

as may be reflected in the applicable Award agreement.  Any Option granted under
the Plan may include tandem SARs.  The Committee also may award SARs to Eligible
Persons independent of any Option.

 

(b)                                 Strike Price.  The Strike Price per share of
Common Stock for each SAR shall not be less than 100% of the Fair Market Value
of such share determined as of the Date of Grant

 

(c)                                  Vesting and Expiration.  A SAR granted in
connection with an Option shall become exercisable and shall expire according to
the same vesting schedule and expiration provisions as the corresponding
Option.  A SAR shall (i) vest and become exercisable in such manner and on such
date or dates, and (ii) expire after such period, not to exceed ten years (the
“SAR Period”), in each case as may be determined by the Committee and as set
forth in an Award agreement; provided, however, that notwithstanding any vesting
dates set by the Committee in the Award agreement, the Committee may, in its
sole discretion, accelerate the exercisability of any SAR, which acceleration
shall not affect the terms and conditions of such SAR other than with respect to
exercisability.  Unless otherwise provided by the Committee in an Award
agreement:  (i) the unvested portion of a SAR shall expire upon termination of
employment or service of the Participant granted the SAR, and the vested portion
of such SAR shall remain exercisable for (A) one year following termination of
employment or service by reason of such Participant’s death or Disability, but
not later than the expiration of the SAR Period or (B) ninety (90) days
following termination of employment or service for any reason other than such
Participant’s death or Disability, and other than such Participant’s termination
of employment or service for Cause, but not later than the expiration of the SAR
Period and (ii) both the unvested and the vested portion of a SAR shall expire
upon the termination of the Participant’s employment or service by the Company
for Cause.

 

(d)                                 Method of Exercise.  SARs that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were
awarded.  Notwithstanding the foregoing, if on the last day of the Option Period
(or in the case of a SAR independent of an Option, the SAR Period), the Fair
Market Value of a share of Common Stock exceeds the Strike Price, the
Participant has not exercised the SAR or the corresponding Option (if
applicable), and neither the SAR nor the corresponding Option (if applicable)
has expired, such SAR shall be deemed to have been exercised by the Participant
on such last day and the Company shall make the appropriate payment therefor.

 

(e)                                  Payment.  Upon the exercise of a SAR, the
Company shall pay to the Participant an amount equal to the number of shares
subject to the SAR that are being exercised multiplied by the excess, if any, of
the Fair Market Value of a share of Common Stock on the exercise date over the
Strike Price, less an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld.  The Company shall pay such
amount in cash, in shares of Common Stock with a Fair Market Value equal to such
amount, or any combination thereof, as determined by the Committee in an Award
agreement.  Any fractional share of Common Stock shall be settled in cash.

 

12

--------------------------------------------------------------------------------


 

9.                                       Restricted Stock and Restricted Stock
Units.

 

(a)                                  Generally.  Each such grant of Restricted
Stock or Restricted Stock Units under the Plan shall be subject to the
conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

 

(b)                                 Restricted Stock — Accounts, Escrow or
Similar Arrangement.  Upon the grant of Restricted Stock, a book entry in a
restricted account shall be established in the Participant’s name at the
Company’s transfer agent and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than held in such
restricted account pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate share power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement.  If a Participant shall fail to
execute an agreement evidencing an Award of Restricted Stock and, if applicable,
an escrow agreement and blank share power within the amount of time specified by
the Committee, the Award shall be null and void.  Subject to the restrictions
set forth in this Section 9 and unless otherwise set forth in an applicable
Award agreement, the Participant generally shall have the rights and privileges
of a shareholder as to such Restricted Stock, including without limitation the
right to vote such Restricted Stock and the right to receive dividends, if
applicable.  To the extent shares of Restricted Stock are forfeited, any share
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
shareholder with respect thereto shall terminate without further obligation on
the part of the Company.

 

(c)                                  Vesting; Acceleration of Lapse of
Restrictions.  The Restricted Period shall lapse with respect to an Award of
Restricted Stock or Restricted Stock Units at such times as provided by the
Committee in an Award agreement, and the unvested portion of Restricted Stock
and Restricted Stock Units shall terminate and be forfeited upon termination of
employment or service of the Participant.

 

(d)                                 Delivery of Restricted Stock and Settlement
of Restricted Stock Units.

 

(i)                                     Upon the expiration of the Restricted
Period with respect to any shares of Restricted Stock, the restrictions set
forth in the applicable Award agreement shall be of no further force or effect
with respect to such shares, except as set forth in the applicable Award
agreement.  If an escrow arrangement is used, upon such expiration, the Company
shall deliver to the Participant, or his beneficiary, without charge, the share
certificate evidencing the shares of Restricted Stock that have not then been
forfeited and with respect to which the Restricted Period has expired (rounded
down to the nearest full share).  Dividends, if any, that may have been withheld
by the Committee and attributable to any particular share of Restricted Stock
shall be distributed to the Participant in cash or, at the sole discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such dividends
(except as otherwise set forth by the Committee in the applicable Award
agreement).

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Unless otherwise provided by the Committee
in an Award agreement, upon the expiration of the Restricted Period with respect
to any outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his beneficiary, without charge, one share of Common Stock for
each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Restricted Stock Units or (ii) defer the delivery of shares of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period if such delivery would result in a
violation of applicable law until such time as is no longer the case.  If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the shares of Common Stock as
of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units, less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

 

10.                                 Stock Bonus Awards.  The Committee may issue
unrestricted shares of Common Stock, or other Awards denominated in shares of
Common Stock, under the Plan to Eligible Persons, either alone or in tandem with
other awards, in such amounts as the Committee shall from time to time in its
sole discretion determine.  Each Stock Bonus Award granted under the Plan shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award agreement.

 

11.                                 Performance Compensation Awards.

 

(a)                                  Generally.  The Committee shall have the
authority, at the time of grant of any Award described in Sections 9 or 10 of
the Plan, to designate such Award as a Performance Compensation Award intended
to qualify as “performance-based compensation” under Section 162(m) of the
Code.  The Committee shall also have the authority to make an award of a cash
bonus to any Participant and designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

(b)                                 Discretion of Committee with Respect to
Performance Compensation Awards.  With regard to a particular Performance
Period, the Committee shall have sole discretion to select the length of such
Performance Period, the type(s) of Performance Compensation Awards to be issued,
the Performance Criteria that will be used to establish the Performance Goal(s),
the kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply
and the Performance Formula.  Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code, if applicable), the Committee shall, with regard to
the Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence and record the same in writing.

 

(c)                                  Performance Criteria.  The Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company (and/or one
or more Affiliates, divisions, reportable segments or operational units, or any
combination of the foregoing) and shall include one or more of the following: 
(i) net earnings or net income (before or after taxes); (ii) basic or diluted
earnings per share (before or after taxes); (iii) net revenue or revenue growth;
(iv) gross profit or gross profit

 

14

--------------------------------------------------------------------------------


 

growth; (v) operating income or profit (before or after taxes); (vi) return
measures (including, but not limited to, return on assets, capital, invested
capital, equity, or sales); (vii) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital);
(viii) earnings before or after taxes, interest, depreciation and/or
amortization; (ix) gross or operating margins; (x) productivity ratios;
(xi) share price (including, but not limited to, growth measures and total
shareholder return (absolute or relative)); (xii) expense targets;
(xiii) margins; (xiv) operating efficiency; (xv) working capital targets;
(xvi) measures of economic value added; (xvii) enterprise value; (xviii) debt
levels and net debt; (xix) combined ratio; (xx) timely launch of new facilities;
(xxi) employee retention; (xxii) performance relative to budget; (xxiii) safety
performance targets; (xxiv)  objective measures of personal targets, goals or
completion of projects; (xxv) drilling capital efficiency; (xxvi) drilling rate
of return; (xxvii) production; (xxviii) new reserves; (xxix) direct lifting
costs; and (xxx) SEC finding costs.  Any one or more of the Performance Criteria
may be used on an absolute or relative basis to measure the performance of a
Participant and the Company (and/or one or more Affiliates, divisions,
reportable segments or operational units, or any combination of the foregoing),
as the Committee may deem appropriate, or any of the above Performance Criteria
may be compared to the performance of a selected group of comparison companies
or a published or special index that the Committee, in its sole discretion,
deems appropriate, or as compared to various stock market indices.  The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph.  To the extent required under
Section 162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period and thereafter promptly communicate such Performance Criteria to the
Participant.

 

(d)                                 Modification of Performance
Criteria/Goal(s).  In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Criteria without obtaining shareholder approval of such alterations, the
Committee shall have sole discretion to make such alterations without obtaining
shareholder approval.  The Committee shall adjust or modify the calculation of a
Performance Goal for a Performance Period, based on and in order to
appropriately reflect the following events:  (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.

 

15

--------------------------------------------------------------------------------


 

(e)           Payment of Performance Compensation Awards.

 

(i)            Condition to Receipt of Payment.  Unless otherwise provided in
the applicable Award agreement, a Participant must be employed by the Company or
an Affiliate of the Company on the date of payment with respect to a Performance
Period to be eligible to receive such payment in respect of a Performance
Compensation Award for the preceding Performance Period.

 

(ii)           Limitation.  A Participant shall be eligible to receive payment
in respect of a Performance Compensation Award only to the extent that:  (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period based on the application of the Performance Formula to
such achieved Performance Goals.

 

(iii)          Certification.  Following the completion of a Performance Period,
the Committee shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula.  The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

 

(iv)          Use of Negative Discretion.  In determining the actual amount of
an individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate.  The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

 

(f)            Timing of Award Payments.  Performance Compensation Awards
granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 11, but in no event later than two-and-one-half months following
the end of the fiscal year during which the Performance Period is completed;
provided, however, that such Performance Compensation Awards may be deferred and
paid after such date so long deferrals are made in accordance with Section 409A
of the Code and applicable guidance thereunder.

 

12.           Changes in Capital Structure and Similar Events.

 

(a)           Effect of Certain Events. In the event of (A) any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, amalgamation, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or

 

16

--------------------------------------------------------------------------------


 

other securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (B) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange or inter-dealer
quotation system, accounting principles or law, such that in either case an
adjustment is determined by the Committee in its sole discretion to be necessary
or appropriate, then the Committee shall make any such adjustments in such
manner as it may deem equitable, including without limitation any or all of the
following:

 

(i)            adjusting any or all of (A) the number of shares of Common Stock
or other securities of the Company (or number and kind of other securities or
other property) that may be delivered in respect of Awards or with respect to
which Awards may be granted under the Plan (including, without limitation,
adjusting any or all of the limitations under Section 5 of the Plan) and (B) the
terms of any outstanding Award, including, without limitation, (1) the number of
shares of Common Stock or other securities of the Company (or number and kind of
other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

(ii)           providing for a substitution or assumption of Awards,
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time for exercise prior to the occurrence of
such event; and

 

(iii)          canceling any one or more outstanding Awards or portion thereof
and causing to be paid to the holders thereof, in cash, shares of Common Stock,
other securities or other property, or any combination thereof, the value of
such Awards, if any, as determined by the Committee (which if applicable may be
based upon the price per share of Common Stock received or to be received by
other shareholders of the Company in such event), including without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor); provided, however, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 123
(Revised 2004) and FASB Accounting Standards Codification Topic 718) or any
successor rule, the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring.  Any
adjustment in Incentive Stock Options under this Section 12 (other than any
cancellation of Incentive Stock Options) shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 12 shall be made in a manner that
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act or the exemption under Section 409A, to the extent applicable. 
The Company

 

17

--------------------------------------------------------------------------------


 

shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

(b)           Effect of Change in Control.  Unless specifically provided
otherwise with respect to Change in Control events in an Award or in a
then-effective written employment agreement between the Participant and the
Company or an Affiliate, if, during the effectiveness of the Plan, a Change in
Control occurs, (i) each Option and SAR which is at the time outstanding under
the Plan shall automatically become fully vested and exercisable with respect to
all shares of Common Stock covered thereby, (ii) the Restricted Period shall
expire and restrictions applicable to all outstanding Restricted Stock Awards
and Restricted Stock Units shall lapse and such Awards shall become fully vested
and (iii) Performance Periods in effect on the date the Change in Control occurs
shall end on such date and the Committee shall (A) determine the extent to which
Performance Goals with respect to each such Performance Period have been met
based upon such audited or unaudited financial information or other information
then available as it deems relevant and (B) cause the Participant to receive
partial or full payment of Awards for each such Performance Period based upon
the Committee’s determination of the degree of attainment of the Performance
Goals, or assuming that the applicable “target” levels of performance have been
attained or on such other basis determined by the Committee whichever is
greater. 

 

(c)           The existence of this Plan and Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Company Shares or the rights thereof, the dissolution or liquidation
of the Company or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding.

 

13.           Amendments and Termination.

 

(a)           Amendment and Termination of the Plan.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that (i) no amendment to Section 11(c) or Section 13(b) (to the
extent required by the proviso in such Section 13(b)) shall be made without
shareholder approval and (ii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without shareholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the Common Stock may be listed or quoted or to prevent
the Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

 

18

--------------------------------------------------------------------------------


 

(b)           Amendment of Award agreements.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
shareholder approval, except as otherwise permitted under Section 12 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR, another Award
or cash and (iii) the Committee may not take any other action that is considered
a “repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted.

 

14.           General.

 

(a)           Award Agreements.  Each Award under the Plan shall be evidenced by
an Award agreement, which shall be delivered to the Participant (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)) and
shall specify the terms and conditions of the Award and any rules applicable
thereto, including without limitation, the effect on such Award of the death,
Disability or termination of employment or service of a Participant, or of such
other events as may be determined by the Committee.

 

(b)           Nontransferability.

 

(i)            Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative.  No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)           Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to:  (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred

 

19

--------------------------------------------------------------------------------


 

to as a “Permitted Transferee”); provided, that the Participant gives the
Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

 

(iii)          The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee, and any
reference in the Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

 

(c)           Tax Withholding.

 

(i)            A Participant shall be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold, from any cash, shares of Common Stock, other securities
or other property deliverable under any Award or from any compensation or other
amounts owing to a Participant, the amount (in cash, shares of Common Stock,
other securities or other property) of any required withholding taxes in respect
of an Award, its exercise, or any payment or transfer under an Award or under
the Plan and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
withholding taxes.

 

(ii)           Without limiting the generality of clause (i) above, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock (which are not subject to any pledge or other security interest and
are held for the applicable period as determined by the Company’s auditors to
avoid adverse accounting charges) owned by the Participant having a fair market
value equal to such withholding liability or (B) having the Company withhold
from the number of shares of Common Stock otherwise issuable or deliverable
pursuant to the exercise or settlement of the Award a number of shares with a
fair market value equal to such withholding liability (but no more than the
minimum required statutory withholding liability).

 

(d)           No Claim to Awards; No Rights to Continued Employment; Waiver.  No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award.  There is no
obligation for uniformity of treatment of

 

20

--------------------------------------------------------------------------------


 

Participants or holders or beneficiaries of Awards.  The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.  Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or an Affiliate, nor shall it be construed as giving any Participant any
rights to continued service on the Board.  The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award agreement.  By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 

(e)           International Participants.  With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expected to be) “covered employees” within the meaning of
Section 162(m) of the Code, the Committee may in its sole discretion amend the
terms of the Plan or outstanding Awards (or adopt a subplan) with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f)            Designation and Change of Beneficiary.  Each Participant may file
with the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death.  A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the
Committee.  The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be his or her spouse or, if the Participant is
unmarried at the time of death, his or her estate.  Notwithstanding anything
herein to the contrary, to the extent that a Participant’s beneficiary
designation would result in a duplication of, or unintended, benefits payable
under this Plan or would otherwise violate applicable law, the Committee shall
have the authority to disregard such designation and payments shall be made in
accordance with applicable law.

 

(g)           Termination of Employment/Service.  Unless determined otherwise by
the Committee at any point following such event or as otherwise provided in an
Award agreement, service shall not be considered terminated in the case of
(i) any approved leave of absence, (ii) transfers among the Company, any
Affiliate, or any successor, in any capacity of any employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or an Affiliate in any capacity of employee, director
or consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  For purposes of each Incentive
Stock Option, if such leave exceeds three (3) months, and re-employment upon
expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day following the expiration of such three (3) month period.

 

21

--------------------------------------------------------------------------------


 

(h)           No Rights as a Stockholder.  Except as otherwise specifically
provided in the Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock that are subject to
Awards hereunder until such shares have been issued or delivered to that person.

 

(i)            Government and Other Regulations.

 

(i)            The obligation of the Company to settle Awards in shares of
Common Stock or other consideration shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required.  Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell, and shall
be prohibited from offering to sell or selling, any shares of Common Stock
pursuant to an Award unless such shares have been properly registered for sale
pursuant to the Securities Act with the Securities and Exchange Commission or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with.  The Company shall be under no
obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan.  The Committee shall have the
authority to provide that all certificates for shares of Common Stock or other
securities of the Company or any Affiliate delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system upon which such shares or other securities are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, and,
without limiting the generality of Section 9 of the Plan, the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.  Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

(ii)           The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of shares of Common Stock to the Participant, the Participant’s
acquisition of shares of Common Stock from the Company and/or the Participant’s
sale of shares of Common Stock to the public markets, illegal, impracticable or
inadvisable.  If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall pay to the Participant
an amount equal to the excess of (A) the aggregate Fair Market Value of the
shares of Common Stock subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of shares of Common Stock (in
the case of any other Award).  Such amount shall be delivered to the Participant
as soon as practicable following the cancellation of such Award or portion
thereof.

 

22

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding any provision in this Plan or any Award agreement
to the contrary, Awards granted hereunder shall be subject, to the extent
applicable, (A) to any clawback policy adopted by the Company, and (B) to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and
rules, regulations and binding, published guidance thereunder, which legislation
provides for the clawback and recovery of incentive compensation in the event of
certain financial statement restatements.  If, pursuant to Section 10D of the
Securities Exchange Act of 1934, as amended, the Company would not be eligible
for continued listing, if applicable, under Section 10D(a) of the Exchange Act
if it did not adopt policies consistent with Section 10D(b) of the Exchange Act,
then, in accordance with those policies that are so required, any
incentive-based compensation payable to a Participant under this Plan shall be
subject to claw-back in the circumstances, to the extent, and in the manner,
required by Section 10D(b)(2) of the Exchange Act, as interpreted by rules of
the Securities Exchange Commission.

 

(j)            Payments to Persons Other Than Participants.  If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his affairs because of illness or accident, or is a minor, or
has died, then any payment due to such person or his estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of the liability of the Committee and the Company therefor.

 

(k)           Nonexclusivity of the Plan.  Neither the adoption of this Plan by
the Board nor the submission of this Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other
equity-based awards otherwise than under this Plan, and such arrangements may be
either applicable generally or only in specific cases.

 

(l)            No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and a Participant or other person or entity, on the other hand.  No provision of
the Plan or any Award shall require the Company, for the purpose of satisfying
any obligations under the Plan, to purchase assets or place any assets in a
trust or other entity to which contributions are made or otherwise to segregate
any assets, nor shall the Company maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

(m)          Reliance on Reports.  Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
the Company and its Affiliates and/or any other information

 

23

--------------------------------------------------------------------------------


 

furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself.

 

(n)           Relationship to Other Benefits.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)           Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

(p)           Severability.  If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(q)           Obligations Binding on Successors.  The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, amalgamation, consolidation or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r)            Shareholder Approval.  The Plan shall become effective on the
Effective Date, provided, however, that, no Incentive Stock Options shall be
valid as an Incentive Stock Option unless and until the Plan has been approved
by shareholders within the twelve (12) month period following adoption of by the
Board in the manner provided under Section 424 and Treasury Regulations
thereunder, and any Option awarded as an Incentive Stock Option prior to such
shareholder approval shall be treated as a Nonqualified Stock Option.  If so
determined by the Committee, the provisions of the Plan regarding Performance
Compensation Awards shall be disclosed and approved by shareholders at a meeting
at which directors are to be elected that occurs after the close of the third
(3rd) calendar year following the year in which the Company’s initial public
offering of its Common Stock occurred or earlier as may be required so as to
comply with Code Section 162(m).  Nothing in this clause, however, shall affect
the validity of Awards granted after such time if such shareholder approval has
not been obtained.

 

(s)           Expenses; Gender; Titles and Headings.  The expenses of
administering the Plan shall be borne by the Company and its Affiliates. 
Masculine pronouns and other words of masculine gender shall refer to both men
and women.  The titles and headings of the sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than such titles or headings shall control.

 

24

--------------------------------------------------------------------------------


 

(t)            Other Agreements.  Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of shares of Common
Stock under an Award, that the Participant execute lock-up, shareholder or other
agreements, as it may determine in its sole and absolute discretion.

 

(u)           Payments.  Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive shares of Common
Stock under any Award made under the Plan.

 

(v)           Section 409A.  The Plan and the Awards hereunder are intended to
either comply with, or be exempt from, the requirements of Section 409A of the
Code. To the extent that the Plan or any Award is not exempt from the
requirements of Section 409A of the Code, the Plan and any such Award intended
to comply with the requirements of Section 409A of the Code shall be limited,
construed and interpreted in accordance with such intent. Notwithstanding the
foregoing, in no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed by Section 409A of the Code or any
damages relating to any failure to comply with Section 409A of the Code.

 

25

--------------------------------------------------------------------------------